Citation Nr: 0630811	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for a 
deformity of the left little finger, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable evaluation for a scar of the 
right scalp with alopecia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1979 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied a 
disability evaluation greater than 10 percent for the 
service-connected deformity of the left little finger.

In July 2005, the veteran also filed a claim of entitlement 
to an increased evaluation for a service-connected scar of 
the right scalp with alopecia.  This claim was denied by the 
RO in an April 2006 rating decision.  As will be discussed in 
greater detail below, the veteran's representative has 
recently filed a Notice of Disagreement (NOD) regarding this 
issue.  Thus, this matter is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The service-connected deformity of the left little finger is 
manifested by a permanent 70 degree flexion contracture at 
the proximal interphalangeal joint with a large swollen 
proximal interphalangeal joint; this disability does not 
markedly interfere with employment and does not require 
frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected deformity of the left little finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a May 2003 letter informed the veteran 
of the type of evidence necessary to support the increased 
rating claim on appeal.  This document also notified the 
veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  In addition, the letter 
informed the veteran of his opportunity to submit "any 
additional information or evidence."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

While the May 2003 letter did not notify the veteran of the 
type of evidence necessary to establish an effective date, if 
his increased rating claim were granted, this defect does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
an increased rating for service-connected deformity of the 
veteran's left little finger.  Thus, the question of the 
appropriate effective date is moot.  

Nevertheless, the Board notes in passing that the RO sent the 
veteran a letter in April 2006 regarding the effects of the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This letter provided the veteran with 
information regarding the establishment of an effective date 
for his claim.

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the May 2003 letter was furnished to the veteran before 
the RO's decision to continue the 10 percent rating in July 
2003.  Accordingly, the Board finds that the May 2003 VCAA 
notice complies with this requirement.

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claim on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In addition, the veteran 
was accorded a pertinent examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his increased rating claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other relevant evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
increased rating issue on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service-Connected Deformity of Left Little Finger

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by a May 1984 rating action, the RO 
granted service connection and a noncompensable disability 
evaluation effective from August 1983 for residuals of a 
fracture of the left little finger.  The assignment of the 
noncompensable rating was based on the ability of the veteran 
to extend the proximal interphalangeal joint to a 25 degree 
position, 35 degrees when flexed, and the considerable 
enlargement of that joint.  An October 1988 Board decision 
granted a 10 percent rating for this disability.  The Board's 
increase of the veteran's service-connected disability to 10 
percent was based on the gross deformity of the proximal 
interphalangeal joint and the resulting lack of functional 
use.  The Board stated, "We find the degree of disability 
approximates extremely unfavorable ankylosis, or amputation 
at the proximal interphalangeal joint without metacarpal 
resection."  An August 1989 rating decision effectuated the 
Board's decision and assigned May 1, 1986, as the effective 
date for this compensable evaluation award.  This disability 
has remained evaluated as 10 percent disabling.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

The veteran's service-connected deformity of the left little 
finger has been rated by analogy to amputation of the left 
little finger under Diagnostic Code 5156.  Pursuant to this 
code, amputation of the little finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto warrants a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5156.  Amputation of the little finger 
with metacarpal resection (more than one-half the bone lost) 
warrants a disability rating of 20 percent.  Id.  

The veteran contends that his service-connected left little 
finger deformity merits an increased disability rating 
because it is painful and sore most of the time.  He also 
argues that the 10 percent disability rating does not take 
into account the painful arthritis of his left little finger.

Current medical evaluations of the veteran's left little 
finger deformity, which include a June 2003 VA examination 
and an April 2003 private examination, indicate that the 
veteran has a permanent 70 degree flexion contracture at the 
proximal interphalangeal joint with a large swollen proximal 
interphalangeal joint of the left little finger.  The left 
little finger lacks about two inches from approximating the 
middle transverse field of the palm.  Actively, the veteran 
has essentially 20 degrees of motion.

According to these medical examinations the veteran's left 
little finger deformity involves the proximal interphalangeal 
joint of that finger.  Analogizing this deformity to an 
amputation of the little finger, extremely unfavorable 
ankylosis of the proximal interphalangeal joint is comparable 
to Diagnostic Code 5156's amputation of the little finger at 
the proximal interphalangeal joint, which warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a.  Any increase 
in the disability rating pursuant to Diagnostic Code 5156 
would require evidence of amputation with metacarpal 
resection.  Extending the analogy between extremely 
unfavorable ankylosis and amputation, an increase to 20 
percent would thus require extremely unfavorable ankylosis of 
the metacarpophalangeal joints.  The veteran's current 
medical examinations, however, clearly demonstrate that the 
veteran's left little finger deformity only involves the 
proximal interphalangeal joint.  Accordingly, the Board finds 
that the veteran's disability rating for the left little 
finger deformity does not warrant increase.

The veteran seeks a separate rating for the painful arthritis 
of his left little finger as evidenced in the April 2003 
private medical examination.  Records of the April 2003 
medical examination indicate that the veteran was diagnosed 
with post-traumatic arthritis of the proximal interphalangeal 
joint.  38 C.F.R. § 4.14 (2005), however, prevents awarding 
the veteran a separate disability rating for the arthritis of 
his left little finger because section 4.14 prohibits 
evaluation of the same disability under various diagnoses.  
The current 10 percent evaluation under Diagnostic Code 5156 
contemplates limitation of motion of the veteran's left 
little finger, and traumatic arthritis of a joint of this 
finger would also be rated based on the range of motion of 
this digit.  Thus, a separate rating for arthritis is 
prohibited.  38 C.F.R. § 4.14, Diagnostic Code 5003, 5010.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected deformity of 
the left little finger has resulted in marked interference 
with his employment or require frequent periods of 
hospitalization at any time during the current appeal.  At 
the most recent VA examination of the veteran's left little 
finger, which was conducted in June 2003, the veteran 
admitted that during the summer he does not have many 
problems with his finger, and that at work, his left little 
finger can bother him, but "mainly it doesn't."

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected deformity of the left little finger has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 10 percent for the 
service-connected deformity of the left little finger is 
denied.  


REMAND

In a June 1997 rating decision, the RO denied a compensable 
evaluation for service-connected alopecia acreata.  The 
veteran subsequently perfected a timely appeal regarding that 
claim.  Thereafter, in a March 2002 rating decision, the RO 
recharacterized the disability as a scar of the right scalp 
with alopecia, and assigned a 10 percent rating.  The veteran 
subsequently submitted a signed statement later that month in 
which he indicated that he was satisfied with that decision 
and wished to withdraw his appeal.

As explained in the Introduction, in July 2005, the veteran 
filed a new claim of entitlement to an increased evaluation 
for a service-connected scar of the right scalp with 
alopecia.  This claim was denied by the RO in an April 2006 
rating decision.  

Thereafter, in July 2006, the veteran's representative 
submitted a document directly to the Board entitled "Written 
Hearing Presentation" in which the representative expressed 
disagreement with the denial of an increased rating for the 
service-connected scar of the right scalp with alopecia.  It 
appears from the text of this document that the 
representative believed this issue to currently be on appeal 
before the Board.  

However, as noted above, the veteran's earlier appeal as to 
this issue was withdrawn in a March 2002 statement, and a new 
claim for an increased rating was filed in July 2005.  Thus, 
the Board finds that this document must be construed as an 
NOD regarding the April 2006 rating decision that denied the 
claim.

The Board notes that this NOD was correctly filed at the 
Board because the veteran had received notice from the RO 
that his claims folder had been transferred to the Board.  38 
C.F.R. § 20.300 (2005).

The Board also notes that an SOC has not been issued with 
respect to this issue.  Thus, this claim has not been 
perfected for appellate review and must be remanded to the 
RO.  See Manlicon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is remanded for the following action:

The RO should issue an SOC addressing the 
issue of entitlement to an increased 
rating for a scar of the right scalp with 
alopecia, currently evaluated as 10 
percent disabling.  The veteran should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) 
with respect to that issue.  The RO is 
free to undertake any additional 
development deemed necessary with respect 
to that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


